WASHINGTON, Circuit Justice.
There is no evidence produced in this court, nor does it appear, that there was any in the district court, but the shipping articles; and the only question is. whether the libellant is entitled to a decree, without proving the charges in his libel? Upon this point, we eu-tertain no doubt. To entitle the libellant to recover his wages, he must not only state, that he contracted by the shipping articles to serve on board the vessel for a certain voyage, but he must also state, that he performed his contract; or if not. that he was prevented from doing so by some circumstance which amounts to a legal excuse. If the respondent denies the truth of the alleged excuse, then, the libellant must prove it; or else it appears, by his own statement, that he did not perform the contract, in which event, only, he is entitled to his compensation; and he shows no excuse for his not having done so. In this case, the respondent denies the truth of the excuse'alleged by the libellant, for his not performing his contract; and then proceeds to state other reasons, why the libellant is not entitled to his wages. If the libellant had proved the allegations of the libel, then it would have been incumbent on the respondent to support his answer.
Decree reversed, with costs, and libel dismissed.